DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
 Election/Restrictions
Claim 4 directed to an invention that is independent or distinct from the invention originally elected for the following reason: In the response filed 1/25/2021, Applicant elected Species of Group I, Figures 2A-2F. The original specification recites:

Figure 2J depicts yet another particular embodiment of the connector 116 wherein the lower hub 112A is a wellhead. In one example, the actuatable reaction member(s) 130 are in the form of a threaded rod 138 that is threadingly coupled to the body 116 by the schematically depicted threads 140. Any number of such threaded rods may be positioned around the perimeter of the connector 116. In another embodiment (depicted in dashed lines in Fig. 2J) one or more of such threaded rods 140 may be rotatably coupled (e.g., a ball and socket arrangement) to the back of each of the actuatable reaction member(s) 130 that are in the form of the partial-ring structures shown in Figs. 2D-2F and positioned in recesses 133 formed in the body of the connector. In operation, the primary piston 160 is first fully extended so that the primary locking means 161 (e.g., dogs) are urged into engagement with a profile 163 formed in the outer surface of the wellhead 112A to thereby establish the primary seal between the two components. As some time thereafter, the threaded rod 140 may be rotated (by any means, such as a human, an ROV, or by any mechanical means) such that the threaded rod 140 is advanced in the direction indicated by the arrow 175. In the case where the threaded rod 140 is the actuatable reaction member(s) 130, threaded rod 140 is rotated and advanced until the end or inner surface 140E of the threaded rod 140 abuts and engages the outer surface 112S of the wellhead 112A. In the case where one or more of the threaded rods 140 is rotatably coupled to the actuatable reaction member(s) 130 in the form of partial ring structures, the threaded rod 140 is rotated and advanced until the inner surface 130S of the partial ring structures abut and engage the outer surface 112S of the wellhead 112A (as shown in Fig. 2C) or until the inner surface 130S of the partial ring structures are positioned a desired distance away from the outer surface (as shown in Fig. 2B). Of course, in lieu of the piston 170, the threaded rod 140 arrangement shown in Fig. 2J may be readily adapted (e.g., by changing the orientation of the threaded rods) so that one or more of such threaded rods 140 may be used to actuate the wedged-shaped embodiment of the actuatable reaction member shown in Fig. 2J.

Claim 4 is clearly a species not elected, accordingly, claim 4 has been withdrawn from consideration as being directed to a non-elected invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 839947, McCluskey.
	In regards to claim 1, in Figure 1 and paragraphs detailing said figure, McCluskey discloses a connector that is adapted to establish a sealed connection between first and second hubs (3, 4), the connector comprising: a body (2) that is adapted to be positioned adjacent to the first and second hubs; primary locking means (threads of body and hubs) for connecting the first hub to the second hub; and at least one actuatable reaction member comprising a threaded rod (5) that is threadingly coupled to the body, wherein, when actuated, an inner surface of the at least one actuatable reaction member is adapted to be urged, by a radial actuation force, radially along a line of travel that is axially spaced apart from a sealing interface between the first and second hubs and into direct abutting contact with an outer surface of the first hub, wherein the inner surface has a radius of curvature that is substantially the same as a radius of curvature of the outer surface of the first hub, and wherein at least a portion of the at least one actuatable reaction member is positioned in a recess formed in the body.
In regards to claim 3, in Figure 1 and paragraphs detailing said figure, McCluskey discloses the at least one actuatable reaction member comprises a plurality of actuatable reaction members.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679